DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-21 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for recording time record events, the method comprising: collecting time record events for a number of users, each time record event including a geolocation of one of the number of users; modeling the time record events and geolocations for each of the number of users; identifying a current geolocation for a given user; predicting, according to the modeling, a suggested event based on the current geolocation and a current time; and pushing the suggested event to the given user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. In this case, “tracking events” and “pushing the suggested event to the given user” is a form of managing personal behavior because the limitations are considering historical and current patterns to determine whether a notification (e.g. suggested event) should be sent to the user. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processor, and a machine learning.
The processor is merely used to execute instructions (Paragraph 0094). The machine learning is merely used to model the time record events and geolocations for each of the number of users (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “processor” and “machine learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the processor is considered “field of use” (MPEP 2106.05h); as it’s just used to provide a notification (e.g. push the suggested event to the given user) and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of predicting an event based on the current geolocation and a current time. The specification shows that the processor is merely used to execute instructions (Paragraph 0094). The machine learning is merely used to model the time record events and geolocations for each of the number of users (Paragraph 0005). Also, the processor is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Examiner recommends to follow Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance. Specifically, Applicant needs to include the steps of “training the machine learning or the recurrent neural network based on historical clock in/out data and employee geolocation” and “retraining the machine learning or the recurrent neural network over time based on …” 

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 8 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A system for recording time record events, the system instructions: to collect time record events for a number of users, each time record event including a geolocation of one of the number of users; to model the time record events and geolocations for each of the number of users; to identify a current geolocation for a given user; to predict, according to the modeling, a suggested event based on the current geolocation and a current time; and to push the suggested event to the given user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. In this case, “tracking events” and “pushing the suggested event to the given user” is a form of managing personal behavior because the limitations are considering historical and current patterns to determine whether a notification (e.g. suggested event) should be sent to the user. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: a bus system; a storage device; a processor, and a machine learning.
The bus system is merely used to communicate data (Paragraph 0093). The storage device is merely used to store instructions (Paragraph 0095). The processor is merely used to execute instructions (Paragraph 0094). The machine learning is merely used to model the time record events and geolocations for each of the number of users (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “bus,” “storage device,” “processor,” and “machine learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the processor is considered “field of use” (MPEP 2106.05h) as it’s just used to provide a notification (e.g. push the suggested event to the given user) and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of predicting an event based on the current geolocation and a current time. The specification shows that the bus system is merely used to communicate data (Paragraph 0093). The storage device is merely used to store instructions (Paragraph 0095). The processor is merely used to execute instructions (Paragraph 0094). The machine learning is merely used to model the time record events and geolocations for each of the number of users (Paragraph 0005). Also, the processor is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Examiner recommends to follow Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance. Specifically, Applicant needs to include the steps of “training the machine learning or the recurrent neural network based on historical clock in/out data and employee geolocation” and “retraining the machine learning or the recurrent neural network over time based on …” 

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 15 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A computer program product for recording a time record event, the computer program product: for collecting time record events for a number of users, each time record event including a geolocation of one of the number of users; for modeling the time record events and geolocations for each of the number of users; for identifying a current geolocation for a given user; for predicting, according to the modeling, a suggested event based on the current geolocation and the current time; and for pushing the suggested event to the given user. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. In this case, “tracking events” and “pushing the suggested event to the given user” is a form of managing personal behavior because the limitations are considering historical and current patterns to determine whether a notification (e.g. suggested event) should be sent to the user. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: a readable storage media; a processor; and a machine learning.
The readable storage media is merely used to store instructions (Paragraph 0100). The processor is merely used to execute instructions (Paragraph 0094). The machine learning is merely used to model the time record events and geolocations for each of the number of users (Paragraph 0005). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “storage readable media,” “processor,” and “machine learning” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Also, the processor is considered “field of use” (MPEP 2106.05h) as it’s just used to provide a notification (e.g. push the suggested event to the given user) and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of predicting an event based on the current geolocation and a current time. The specification shows that the readable storage media is merely used to store instructions (Paragraph 0100). The processor is merely used to execute instructions (Paragraph 0094). The machine learning is merely used to model the time record events and geolocations for each of the number of users (Paragraph 0005). Also, the processor is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Examiner recommends to follow Example 39 of the 2019 Revised Patent Subject Matter Eligibility Guidance. Specifically, Applicant needs to include the steps of “training the machine learning or the recurrent neural network based on historical clock in/out data and employee geolocation” and “retraining the machine learning or the recurrent neural network over time based on …” 
Dependent claims 2-3, 9-10, and 16-17 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is the recurrent neural network. The recurrent neural network is merely used to compute a probability for a timing of the suggested events predicted by the recurrent neural network (Paragraph 0088). Using the recurrent neural network for performing an analysis is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the recurrent neural network is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 4-7, 11-14, and 18-21 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above - such as by: wherein a time record event comprises one of: Clock-in; or Clock-out; and wherein generating the new time record event comprises determining whether the given user has selected automatic approval of the suggested event. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which includes managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 11, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Smith et al. (US 2013/0297551 A1).
Regarding claim 1, Smith et al. discloses a computer-implement method for recording time record events (Abstract, A method and system that includes extracting event models from at least one personal planning source of a user, wherein a parameter of an event model includes event location; periodically receiving location information of at least one mobile device of the user; storing the location information in a location log; a pattern worker module maintaining user location patterns through the location log; generating a location prediction from the extracted event models and the user location patterns; a first content worker module checking if the location prediction meets a set of content requirements; if the set of content requirements is satisfied, initiating content retrieval from at least one service; and pushing the content to the mobile device), the method comprising: 
collecting, by a number of processors, time record events for a number of users, each time record event including a geolocation of one of the number of users (Paragraph 0020, Preferably, a location log is used to store the log of location information for all users. Alternatively, a location log can be maintained separately for substantially each user account; Paragraph 0028, A planning worker module preferably ingests location information from the location log to generate location pattern predictions. Location pattern predictions are preferably location patterns such as times and days of the week when the user is at home, work, school, the gym, or other locations); 
modeling, by the number of processors via machine learning, the time record events and geolocations for each of the number of users (Paragraph 0028, A pattern model is preferably an algorithmic model that predicts location based on past location information. A pattern model may be geared to a specific type of pattern such as time frame or location type. The pattern models are preferably Markov chains, but alternatively a pattern model may be a neural network, a statistical model, machine learning approach, or any suitable pattern model. In one preferred implementation, each Markov chain is preferably targeted at different time frames); 
identifying, by the number of processors, a current geolocation for a given user (Paragraph 0038, In one variation, Markov chains are used to generate location predictions based on location history, but the pattern model(s) may alternatively be a neural network, a statistical model, a machine learning approach, or any suitable pattern modeling approach. Preferably, a set of Markov chains is maintained to predict the likelihood of moving another location based on the current location); 
predicting, by the number of processors according to the modeling, a suggested event based on the current geolocation and a current time (Paragraph 0039, Block S150, which includes generating a location prediction from the extracted event models and the user location patterns, functions to predict a location for a user. The prediction is preferably for the next significant location. The location predictions may be for various times throughout the day, week, or month. Preferably, the location prediction is a combination of data from the maintained location patterns and the extracted event models. Locations of event models preferably represent high probability locations);
and pushing, by the number of processors, the suggested event to the given user (Paragraph 0040, Block S160, which includes a content worker module checking if the location prediction satisfies a content requirement, functions to determine if content should be delivered for the current scenario. Content requirements can include conditions based on the user's current location, the predicted location, properties of the predicted location (e.g., is there traffic), properties of the route from the current location to the predicted location, relative aspects of the two locations (e.g., time to travel between the two locations, is the weather significantly different, etc.), the time of the prediction, state of the application or the user account (e.g., has related content been pushed to the user). One preferred content condition may be a condition of the current time being an expected departure time to travel to the next predicted location. The departure time is preferably based on expected travel time between the predicted location and the current location of the mobile device. The requirements are customized so that meaningful and timely information and interactions are delivered to the user according to the context; Paragraph 0048, A second use of the outside application is to trigger events. The outside application can use the location information for a variety of internal uses such as logging events, triggering actions, pushing content to a mobile application of that outside application developer, or any suitable response of the outside application. For example, a life logging application can track the time a user spends at work, at home, and traveling. In one variation, the outside application can be a service controlling at least one internet connected device of the user. For example, the outside application can use the location information of the location prediction platform to turn on/off house lights; start, turn on, heat, or move a vehicle; augment an air-conditioning or heating system of a house; activate a cooking device; and/or augment the behavior of any suitable device. Furthermore, the outside application can trigger transactions based on predicted location. For example, public transportation or taxis can be automatically paid (and optionally notified of a ride request) based on a user's location prediction and expected context (e.g., needs ride to location X). In another example, a coffee shop can enable a user to configure an account so that whenever the user is predicted to go to a favorite coffee shop of the user, a favorite drink is ordered and purchased. The user can simply walk to the coffee shop and pick up their automatically purchased and ordered coffee; Paragraph 0055, In this variation, the timing the message content is preferably associated with the location of the user, wherein the location of the user that is proximal the airport triggers accessing the message that is the boarding pass and initiates presentation of the boarding pass to the user. The digital boarding pass is preferably presented to or accessible by the user through the mobile electronic device carried by the user such that the user can check baggage, pass a security checkpoint, and/or board a plane by presenting the mobile electronic device to an airport official).
Regarding claim 8, Smith et al. discloses a system for recording time record events (Abstract, A method and system that includes extracting event models from at least one personal planning source of a user, wherein a parameter of an event model includes event location; periodically receiving location information of at least one mobile device of the user; storing the location information in a location log; a pattern worker module maintaining user location patterns through the location log; generating a location prediction from the extracted event models and the user location patterns; a first content worker module checking if the location prediction meets a set of content requirements; if the set of content requirements is satisfied, initiating content retrieval from at least one service; and pushing the content to the mobile device), the system comprising: 
a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a number of processors connected to the bus system, wherein the number of processors execute the program instructions (Paragraph 0063, The system and methods of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with the location prediction platform and/or location aware application. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device may alternatively or additionally execute the instructions): 
to collect time record events for a number of users, each time record event including a geolocation of one of the number of users (Paragraph 0020, Preferably, a location log is used to store the log of location information for all users. Alternatively, a location log can be maintained separately for substantially each user account; Paragraph 0028, A planning worker module preferably ingests location information from the location log to generate location pattern predictions. Location pattern predictions are preferably location patterns such as times and days of the week when the user is at home, work, school, the gym, or other locations); 
to model, via machine learning, the time record events and geolocations for each of the number of users (Paragraph 0028, A pattern model is preferably an algorithmic model that predicts location based on past location information. A pattern model may be geared to a specific type of pattern such as time frame or location type. The pattern models are preferably Markov chains, but alternatively a pattern model may be a neural network, a statistical model, machine learning approach, or any suitable pattern model. In one preferred implementation, each Markov chain is preferably targeted at different time frames); 
to identify a current geolocation for a given user (Paragraph 0038, In one variation, Markov chains are used to generate location predictions based on location history, but the pattern model(s) may alternatively be a neural network, a statistical model, a machine learning approach, or any suitable pattern modeling approach. Preferably, a set of Markov chains is maintained to predict the likelihood of moving another location based on the current location); 
to predict, according to the modeling, a suggested event based on the current geolocation and a current time (Paragraph 0039, Block S150, which includes generating a location prediction from the extracted event models and the user location patterns, functions to predict a location for a user. The prediction is preferably for the next significant location. The location predictions may be for various times throughout the day, week, or month. Preferably, the location prediction is a combination of data from the maintained location patterns and the extracted event models. Locations of event models preferably represent high probability locations); 
and to push the suggested event to the given user (Paragraph 0040, Block S160, which includes a content worker module checking if the location prediction satisfies a content requirement, functions to determine if content should be delivered for the current scenario. Content requirements can include conditions based on the user's current location, the predicted location, properties of the predicted location (e.g., is there traffic), properties of the route from the current location to the predicted location, relative aspects of the two locations (e.g., time to travel between the two locations, is the weather significantly different, etc.), the time of the prediction, state of the application or the user account (e.g., has related content been pushed to the user). One preferred content condition may be a condition of the current time being an expected departure time to travel to the next predicted location. The departure time is preferably based on expected travel time between the predicted location and the current location of the mobile device. The requirements are customized so that meaningful and timely information and interactions are delivered to the user according to the context; Paragraph 0048, A second use of the outside application is to trigger events. The outside application can use the location information for a variety of internal uses such as logging events, triggering actions, pushing content to a mobile application of that outside application developer, or any suitable response of the outside application. For example, a life logging application can track the time a user spends at work, at home, and traveling. In one variation, the outside application can be a service controlling at least one internet connected device of the user. For example, the outside application can use the location information of the location prediction platform to turn on/off house lights; start, turn on, heat, or move a vehicle; augment an air-conditioning or heating system of a house; activate a cooking device; and/or augment the behavior of any suitable device. Furthermore, the outside application can trigger transactions based on predicted location. For example, public transportation or taxis can be automatically paid (and optionally notified of a ride request) based on a user's location prediction and expected context (e.g., needs ride to location X). In another example, a coffee shop can enable a user to configure an account so that whenever the user is predicted to go to a favorite coffee shop of the user, a favorite drink is ordered and purchased. The user can simply walk to the coffee shop and pick up their automatically purchased and ordered coffee; Paragraph 0055, In this variation, the timing the message content is preferably associated with the location of the user, wherein the location of the user that is proximal the airport triggers accessing the message that is the boarding pass and initiates presentation of the boarding pass to the user. The digital boarding pass is preferably presented to or accessible by the user through the mobile electronic device carried by the user such that the user can check baggage, pass a security checkpoint, and/or board a plane by presenting the mobile electronic device to an airport official).
Regarding claim 15, Smith et al. discloses a computer program product for recording a time record event (Abstract, A method and system that includes extracting event models from at least one personal planning source of a user, wherein a parameter of an event model includes event location; periodically receiving location information of at least one mobile device of the user; storing the location information in a location log; a pattern worker module maintaining user location patterns through the location log; generating a location prediction from the extracted event models and the user location patterns; a first content worker module checking if the location prediction meets a set of content requirements; if the set of content requirements is satisfied, initiating content retrieval from at least one service; and pushing the content to the mobile device; Paragraph 0063, The system and methods of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions), the computer program product comprising: 
a computer-readable storage media; and program code, stored on the computer-readable storage media (Paragraph 0063, The system and methods of the preferred embodiment and variations thereof can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with the location prediction platform and/or location aware application. The computer-readable medium can be stored on any suitable computer-readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component is preferably a general or application specific processor, but any suitable dedicated hardware or hardware/firmware combination device may alternatively or additionally execute the instructions), for collecting, by a number of processors, time record events for a number of users, each time record event including a geolocation of one of the number of users (Paragraph 0020, Preferably, a location log is used to store the log of location information for all users. Alternatively, a location log can be maintained separately for substantially each user account; Paragraph 0028, A planning worker module preferably ingests location information from the location log to generate location pattern predictions. Location pattern predictions are preferably location patterns such as times and days of the week when the user is at home, work, school, the gym, or other locations); 
program code, stored on the computer-readable storage media (Paragraph 0063, a machine configured to receive a computer-readable medium storing computer-readable instructions), for modeling, via machine learning, the time record events and geolocations for each of the number of users (Paragraph 0028, A pattern model is preferably an algorithmic model that predicts location based on past location information. A pattern model may be geared to a specific type of pattern such as time frame or location type. The pattern models are preferably Markov chains, but alternatively a pattern model may be a neural network, a statistical model, machine learning approach, or any suitable pattern model. In one preferred implementation, each Markov chain is preferably targeted at different time frames); 
program code, stored on the computer-readable storage media (Paragraph 0063, a machine configured to receive a computer-readable medium storing computer-readable instructions), for identifying a current geolocation for a given user (Paragraph 0038, In one variation, Markov chains are used to generate location predictions based on location history, but the pattern model(s) may alternatively be a neural network, a statistical model, a machine learning approach, or any suitable pattern modeling approach. Preferably, a set of Markov chains is maintained to predict the likelihood of moving another location based on the current location); 
program code, stored on the computer-readable storage media (Paragraph 0063, a machine configured to receive a computer-readable medium storing computer-readable instructions), for predicting, according to the modeling, a suggested event based on the current geolocation and the current time (Paragraph 0039, Block S150, which includes generating a location prediction from the extracted event models and the user location patterns, functions to predict a location for a user. The prediction is preferably for the next significant location. The location predictions may be for various times throughout the day, week, or month. Preferably, the location prediction is a combination of data from the maintained location patterns and the extracted event models. Locations of event models preferably represent high probability locations); 
and program code, stored on the computer-readable storage media (Paragraph 0063, a machine configured to receive a computer-readable medium storing computer-readable instructions), for pushing the suggested event to the given user (Paragraph 0040, Block S160, which includes a content worker module checking if the location prediction satisfies a content requirement, functions to determine if content should be delivered for the current scenario. Content requirements can include conditions based on the user's current location, the predicted location, properties of the predicted location (e.g., is there traffic), properties of the route from the current location to the predicted location, relative aspects of the two locations (e.g., time to travel between the two locations, is the weather significantly different, etc.), the time of the prediction, state of the application or the user account (e.g., has related content been pushed to the user). One preferred content condition may be a condition of the current time being an expected departure time to travel to the next predicted location. The departure time is preferably based on expected travel time between the predicted location and the current location of the mobile device. The requirements are customized so that meaningful and timely information and interactions are delivered to the user according to the context; Paragraph 0048, A second use of the outside application is to trigger events. The outside application can use the location information for a variety of internal uses such as logging events, triggering actions, pushing content to a mobile application of that outside application developer, or any suitable response of the outside application. For example, a life logging application can track the time a user spends at work, at home, and traveling. In one variation, the outside application can be a service controlling at least one internet connected device of the user. For example, the outside application can use the location information of the location prediction platform to turn on/off house lights; start, turn on, heat, or move a vehicle; augment an air-conditioning or heating system of a house; activate a cooking device; and/or augment the behavior of any suitable device. Furthermore, the outside application can trigger transactions based on predicted location. For example, public transportation or taxis can be automatically paid (and optionally notified of a ride request) based on a user's location prediction and expected context (e.g., needs ride to location X). In another example, a coffee shop can enable a user to configure an account so that whenever the user is predicted to go to a favorite coffee shop of the user, a favorite drink is ordered and purchased. The user can simply walk to the coffee shop and pick up their automatically purchased and ordered coffee; Paragraph 0055, In this variation, the timing the message content is preferably associated with the location of the user, wherein the location of the user that is proximal the airport triggers accessing the message that is the boarding pass and initiates presentation of the boarding pass to the user. The digital boarding pass is preferably presented to or accessible by the user through the mobile electronic device carried by the user such that the user can check baggage, pass a security checkpoint, and/or board a plane by presenting the mobile electronic device to an airport official).
Regarding claims 4, 11, and 18, which are dependent of claims 1, 8, and 15, Smith et al. discloses all the limitations in claims 1, 8, and 15. Smith et al. further discloses wherein a time record event comprises one of: Clock-in; or Clock-out (Paragraph 0019, Applications and various services can build interactions around contextual location scenarios such as "leaving home", leaving work", "arriving home", "arriving at work", "leaving for event X", "catching a flight", "landed in City Y", and/or any suitable location based context).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0297551 A1), in view of Aggarwal et al. (US 2022/0019888 A1).
Regarding claims 2, 9, and 16, which are dependent of claims 1, 8, and 15, Smith et al. discloses all the limitations in claims 1, 8, and 15. Although Smith et al. discloses predicting a suggested event based on the current geolocation and a current time (Paragraph 0028, predicting locations using a neural network or machine learning), Smith et al. does not specifically disclose wherein modeling the time record events and the geolocations comprises: predicting, with a recurrent neural network, suggested events for the number of users according to a timestamp sequence of time record events; computing, with a number of fully connected neural networks, a probability for a timing of the suggested events predicted by the recurrent neural network.
	However, Aggarwal et al. discloses predicting, with a recurrent neural network, suggested events for the number of users according to a timestamp sequence of time record events (Paragraph 0017, The trained unified model can then be used for, given a sequence of events as input, predict a next event to occur after the last event in the sequence and generate a clustering result by performing a clustering operation on the sequence of events. As part of predicting the next event, the unified model is trained to predict an event type for the next event and a time of occurrence for the next event. In certain embodiments, the unified model is a neural network. In certain instances, the neural network is a recurrent neural network (RNN) such as an Long Short Term Memory (LSTM) network); 
computing, with a number of fully connected neural networks, a probability for a timing of the suggested events predicted by the recurrent neural network (Paragraph 0054, In certain embodiments, the RNN 115 is a LSTM network that has been trained to perform the supervised learning task of predicting a next event (i.e., predict an event type for the next event and a time of occurrence of the next event). In an example, an updated hidden state from which an event type and a time of occurrence for a next event after a sequence of events can be projected is determined based on the hidden state of the neural network, cell state, and the input data. For example, the vector representations for each event, p.sub.i=[p.sub.e.sub.i,p.sub.Δ.sub.i], are fed to the LSTM network as input, whose hidden states are then further used for the supervised prediction tasks. In an example, an updated hidden state or hidden activation (h.sub.i) of the RNN 115 is used to predict an event type for a next event after a sequence of events and a time of occurrence for the next event. For example, a probability for each event type of a set of event types is determined and the event type with the highest probability is selected as the next event type. In an example, the next event type prediction comprises the event type of the set of events having a highest probability is selected for the next event as the next event type prediction. In another example, the next event type prediction comprises a probability distribution of all event types for the next event. In an example, the neural network 111 is used to determine a time of occurrence for the next event after the sequence based on the updated hidden state. For example, the time of occurrence for the next event after the sequence may be determined by applying a weight matrix to the updated hidden state).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for predicting, by using a machine learning model, a suggested event based on the current geolocation and a current time of the invention of Smith et al. to further incorporate predicting a probability for a timing of the suggested events by using a recurrent neural network of the invention of Aggarwal et al. because doing so would allow the method to use updated hidden state or hidden activation (h.sub.i) of the RNN 115 to predict an event type for a next event after a sequence of events and a time of occurrence for the next event (see Aggarwal et al., Paragraph 0054). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3, 10, and 17, which are dependent of claims 2, 9, and 16, the combination of Smith et al. and Aggarwal et al. discloses all the limitations in claims 2, 9, and 16. Although Smith et al. discloses predicting, by using a machine learning model or a neural network, a suggested event based on the current geolocation and a current time (Paragraphs 0038-0039) and high probability locations (Paragraph 0039), Smith et al. does not specifically disclose wherein a separate fully connected neural network calculates the probability for the timing of the suggested events.
	However, Aggarwal et al. discloses wherein a separate fully connected neural network calculates the probability for the timing of the suggested events ((Paragraph 0054, In certain embodiments, the RNN 115 is a LSTM network that has been trained to perform the supervised learning task of predicting a next event (i.e., predict an event type for the next event and a time of occurrence of the next event). In an example, an updated hidden state from which an event type and a time of occurrence for a next event after a sequence of events can be projected is determined based on the hidden state of the neural network, cell state, and the input data. For example, the vector representations for each event, p.sub.i=[p.sub.e.sub.i,p.sub.Δ.sub.i], are fed to the LSTM network as input, whose hidden states are then further used for the supervised prediction tasks. In an example, an updated hidden state or hidden activation (h.sub.i) of the RNN 115 is used to predict an event type for a next event after a sequence of events and a time of occurrence for the next event. For example, a probability for each event type of a set of event types is determined and the event type with the highest probability is selected as the next event type. In an example, the next event type prediction comprises the event type of the set of events having a highest probability is selected for the next event as the next event type prediction. In another example, the next event type prediction comprises a probability distribution of all event types for the next event. In an example, the neural network 111 is used to determine a time of occurrence for the next event after the sequence based on the updated hidden state. For example, the time of occurrence for the next event after the sequence may be determined by applying a weight matrix to the updated hidden state).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for predicting, by using a machine learning model or a neural network, a suggested event based on the current geolocation and a current time of the invention of Smith et al. to further incorporate predicting a probability for a timing of the suggested events by using a recurrent neural network of the invention of Aggarwal et al. because doing so would allow the method to use updated hidden state or hidden activation (h.sub.i) of the RNN 115 to predict an event type for a next event after a sequence of events and a time of occurrence for the next event (see Aggarwal et al., Paragraph 0054). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-7, 12-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0297551 A1), in view of de Matos et al. (US 2022/0076506 A1).
Regarding claims 5, 12, and 19, are dependent of claims 1, 8, and 15, Smith et al. discloses all the limitations in claims 1, 8, and 15. Smith et al. further comprising: generating a new time record event in response to … (Paragraph 0039, The likelihood of an event model location can be further increased by extracting or receiving confirmation that the user plans to attend the event. In one variation, when an event is extracted, the event information can be pushed to the location aware application, and a user can confirm or cancel the event; Paragraph 0048, a life logging application can track the time a user spends at work, at home; Examiner notes that the new time record event is generated automatically).
	Although Smith et al. discloses automatically generating a new time record, Smith et al. does not specifically disclose wherein the time record is generated in response to receiving an approval from the given user.
	However, de Matos et al. discloses generating a new time record event in response to receiving an approval from the given user (see Figures 15A-15D and related text in Paragraph 0092, Similarly, in step 520, a user may also select a tab for input of data (such as inputting an employee code through a keypad in a code input area 1520, FIG. 15C). Clock in assistant 203 may then display a panel 1520 (FIG. 15C) with data showing at least part of the personnel data read from the badge (such as employee name). This provides feedback to the user viewing panel 1510 that the QR code was read correctly. Clock in assistant 203 can then accept the data automatically or in response to a confirmation by the user).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for automatically generating a new time record of the invention of Smith et al. to further incorporate wherein the time record is generated in response to receiving an approval from the given user of the invention of de Matos et al. because doing so would allow the method to accept the data automatically or in response to a confirmation by the user (see de Matos et al., Paragraph 0092). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Regarding claims 6, 13, and 20, which are dependent of claims 5, 12, and 19, the combination of Smith et al. and de Matos et al. discloses all the limitations in claims 5, 12, and 19. Although Smith et al. discloses automatically generating a new time record, Smith et al. does not specifically disclose determining whether the given user has selected automatic approval of the suggested event. 
However, de Matos et al. discloses wherein generating the new time record event further comprises: determining whether the given user has selected automatic approval of the suggested event; and in response to determining that the user has selected automatic approval, generating the new time record event unless an event override is received from the given user (see Figures 15A-15D and related text in Paragraph 0092, Similarly, in step 520, a user may also select a tab for input of data (such as inputting an employee code through a keypad in a code input area 1520, FIG. 15C). Clock in assistant 203 may then display a panel 1520 (FIG. 15C) with data showing at least part of the personnel data read from the badge (such as employee name). This provides feedback to the user viewing panel 1510 that the QR code was read correctly. Clock in assistant 203 can then accept the data automatically or in response to a confirmation by the user; Paragraph 0099, Also clock in assistant 203 may generate and display a panel 1540 summarizing most recent clock in data for different clock in events as shown in FIG. 15E. Information on the number of clock ins over a period of time and each specific clock in may be displayed. For example, panel 1540 shows summary information on recent clock ins by a user within the last 24 hours, followed by specific employee name, day and time for each clock in during that period, and summary information of clock ins by a user within the last 24 to 48 hours. In this way, at a glance a user may view recent clock in data in a glance and confirm his or her compliance with clock in requirements or time and attendance requirements of a company).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for automatically generating a new time record of the invention of Smith et al. to further incorporate determining whether the given user has selected automatic approval of the suggested event of the invention of de Matos et al. because doing so would allow the Clock in assistant 203 to accept the data automatically (see de Matos et al., Paragraph 0092). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 7, 14, and 21, which are dependent of claims 5, 12, and 19, the combination of Smith et al. and de Matos et al. discloses all the limitations in claims 5, 12, and 19. Although Smith et al. discloses automatically generating a new time record, Smith et al. does not specifically disclose determining whether the given user has selected automatic approval of the suggested event.   
However, de Matos et al. discloses wherein generating the new time record event further comprises: determining whether the user has selected automatic approval of the suggested event; and in response to determining that the user has not selected automatic approval, generating the new time record event when an event acceptance is received from the given user (see Figures 15A-15D and related text in Paragraph 0092, Similarly, in step 520, a user may also select a tab for input of data (such as inputting an employee code through a keypad in a code input area 1520, FIG. 15C). Clock in assistant 203 may then display a panel 1520 (FIG. 15C) with data showing at least part of the personnel data read from the badge (such as employee name). This provides feedback to the user viewing panel 1510 that the QR code was read correctly. Clock in assistant 203 can then accept the data automatically or in response to a confirmation by the user; Paragraph 0099, Also clock in assistant 203 may generate and display a panel 1540 summarizing most recent clock in data for different clock in events as shown in FIG. 15E. Information on the number of clock ins over a period of time and each specific clock in may be displayed. For example, panel 1540 shows summary information on recent clock ins by a user within the last 24 hours, followed by specific employee name, day and time for each clock in during that period, and summary information of clock ins by a user within the last 24 to 48 hours. In this way, at a glance a user may view recent clock in data in a glance and confirm his or her compliance with clock in requirements or time and attendance requirements of a company).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the method for automatically generating a new time record of the invention of Smith et al. to further incorporate wherein the time record is generated in response to receiving an approval from the given user of the invention of de Matos et al. because doing so would allow the method to accept the data automatically or in response to a confirmation by the user (see de Matos et al., Paragraph 0092). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624